358 S.W.3d 584 (2012)
Don JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95899.
Missouri Court of Appeals, Eastern District, Division Four.
February 14, 2012.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Don Johnson appeals the judgment denying his Rule 24.035 motion for postconviction relief without an evidentiary hearing. We find that the motion court did not clearly err in denying his request for postconviction relief without an evidentiary hearing. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).